NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JESSE JAMES MACK,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2020
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Brooke E. Teal, Special Assistant Public
Defender, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.


KELLY, SLEET, and MORRIS, JJ., Concur.